Citation Nr: 0814348	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymic disorder with major depression 
and post-traumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served in the Marine Corps from December 2, 1970 
to January 20, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's June 2003 
claim for service connection for dysthmic disorder with major 
depression.  Following receipt of additional evidence and 
contentions advanced by the veteran, the RO rephrased the 
issue and in a supplemental statement of the case dated in 
July 2007, included the issue of PTSD.  

The Board notes that VA medical records received in July 2007 
were submitted without a waiver of agency of original 
jurisdiction (AOJ) consideration.  The newly submitted 
evidence concerns his gum infection, right knee swelling, and 
blood pressure, and in no way addresses the issue on appeal, 
which pertains to an acquired psychiatric disorder.  Thus, 
obtaining a waiver or remanding this case for AOJ 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).


FINDING OF FACT

There is no competent medical evidence that shows that the 
veteran's claimed acquired psychiatric disorder, to include 
dysthymic disorder with major depression and PTSD, was caused 
by his time in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include dysthymic 
disorder with major depression and PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An August 2003 letter satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the veteran of what evidence was needed to establish his 
service connection claim, what the VA would do and had done, 
and what evidence he should provide.  The August 2003 letter 
also informed the veteran that it was his responsibility to 
help the VA obtain medical evidence or other non-government 
records necessary to support his claim, and asked him to send 
any medical reports in his possession.  While this notice did 
not specifically instruct the veteran to send to the VA any 
other evidence or information in his possession that could 
support his claim, the veteran was so informed by a 
subsequent VA notice and duty to assist letter of April 2004, 
which was sent nearly three months before the initial 
unfavorable decision on the claim, the July 2004 rating 
decision.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records, private medical records, and service medical records 
have been obtained.  The veteran was also provided with a VA 
examination for mental disorders (excluding post-traumatic 
stress disorder [PTSD] and eating disorders), the report of 
which has been associated with the claims file.  
Additionally, the veteran was provided with the option of a 
hearing, at which he failed to appear in March 2008.

To the extent that the veteran's claim incorporates a claim 
of PTSD, since the veteran has failed to provide any 
competent medical evidence that he has PTSD, or that this 
disability began or was exacerbated during his military 
service, the VA has no duty to provide the veteran with a 
clarifying medical examination.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he developed depression as a result 
of an alleged incident in 1970 or 1971, in which two 
intoxicated white drill instructors taunted him with racial 
slurs, threw him into a small room, turned up the 
temperature, and poured in ammonia.  The veteran described 
this incident in his statements of November 2004, December 
2004, December 2005, January 2007, and May 2007.  The veteran 
also alluded to this incident by noting in a November 2003 
statement that he had had a "very devious drill 
instructor."

The veteran's service medical records show that the veteran 
attempted suicide in December 1970.   However, in January 
1971, the Director of the Neuropsychiatric Section of the 
Medical Detachment found that a "[m]ental examination 
revealed a mildly tense young recruit with no clear evidence 
of psychosis, neurosis, organic brain impairment or 
significant depression."  The examiner further noted that it 
was his impression that the suicidal gesture clearly 
indicates the veteran's lack of assets and drive, and made 
the likelihood of his making an adjustment extremely remote.  

Factors other than depression may have caused the veteran's 
suicide attempt.  During his June 2004 VA examination, the 
veteran stated that his brother had been shot in Vietnam in 
1970, and that learning of that incident induced a nervous 
breakdown during which he cut himself.  (The veteran also 
claimed during the examination that learning of his brother's 
shooting had caused depression, but the VA examiner cited to 
the January 1971 report in which the veteran was diagnosed as 
not having significant depression.).  Moreover, in the 
January 1971 report, the Director cited the veteran's Series 
Commander's statement that the veteran wanted to leave the 
military, and "[c]ut [his] wrists to get out of the 
service."

According to the VA examiner, the veteran's current 
depression cannot be traced to his time in service.  
Moreover, while the veteran has private medical records 
documenting his depression from July 2002 through November 
2003, and VA medical records documents his depression from 
June 2004 through November 2005, none of these records 
indicate that his time in service caused his depression.

Other factors which might have contributed to the veteran's 
current depression include destitution, homelessness, alcohol 
consumption, and a series of deaths in his family.  Indeed, 
the veteran stated in his May 2003 form authorizing the 
release of information to the VA that "I am...unable to 
perform my normal duties since my mother, father, and oldest 
brother['s] death[s].  I also am having constant illness in 
my family."  Similarly, in a November 2003 statement, the 
veteran wrote that "I have become a puppet.  I need help 
from constant death in [my] family and a feeling of 
hopelessness."

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years after the period 
of active duty is itself evidence which tends to show that 
the condition did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the thirty-two year period between the veteran's completion 
of service in January 1971 and his June 2003 claim further 
suggests that his depression is not connected to any incident 
in service.

As part of his claim for service connection for major 
depressive disorder, the veteran filed two statements which, 
when read in a light most favorable to the veteran, suggest 
aggravation and PTSD as alternative theories of the case, 
which the Board must address.  Szemraj v. Principi, 357 F.3d 
1370 (Fed. Cir. 2004); Solomon v. Brown, 6 Vet. App. 396, 400 
(1994); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).

In his June 2003 claim, the veteran stated that "I am 
currently suicidal and nervous like I was in 1970 when first 
entering service."  Under the presumption of soundness, a 
veteran is presumed to have entered the military in sound 
physical and mental condition, unless his service entrance 
examination indicates otherwise, and this presumption may be 
overcome only be clear and unmistakable evidence.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Harris v. West, 203 
F.3d 1347 (Fed. Cir. 2000).  Here, the veteran's June 1970 
entrance examination indicates that the veteran was of normal 
psychiatric condition, and had never been a patient in a 
mental hospital or sanitorium.  Moreover, the veteran has 
submitted no evidence suggesting that he suffered from major 
depressive disorder prior to entering service.  Consequently, 
there is no clear and unmistakable evidence that the disorder 
preexisted service, and so the veteran's theory of 
aggravation is unavailing.

In December 2005, the veteran filed a form entitled 
"Information in Support of Claim for Service Connection For 
Post-Traumatic Stress Disorder (PTSD)."  In this form, the 
veteran recounted his alleged abuse in service by his drill 
instructors.  However, none of the veteran's private and VA 
medical records, dating from June 2002 through July 2007, 
indicate that the veteran suffers from PTSD, and the veteran 
has failed to provide any other competent medical evidence to 
substantiate this claim.  Because veterans without medical 
training are not qualified to render medical opinions, the 
veteran's own opinion that he suffers from PTSD is entitled 
to no weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Because the veteran has failed to present competent medical 
evidence showing that his current depression was caused by 
his time in service, his claim for service connection an 
acquired psychiatric disorder is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for an acquired 
psychiatric disorder, to include dysthymic disorder with 
major depression and PTSD; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for an acquired psychiatric disorder, to 
include dysthymic disorder with major depression and PTSD, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


